Title: To John Adams from Paul Ferdinand Fevot, 5 April 1798
From: Fevot, Paul Ferdinand
To: Adams, John



Right Honored Sir
Baltimore 5th: April 1798.

Your Excellency will be surprised to receive a letter from a Stranger unknown to You; But Your high public character makes me hope to be taken some notice of by Your Excellency if Your leasure permits you to peruse my letter. I am a native of Lausanne in Switzerland where I followed the Law 10 years; I had a comfortable situation when the French Revolution broke out; great number of my Countrymen got intoxicated by the raging principles, through the various passions which Patriots hoped to indulge, such as envy, jealousy, spirit of revenge of high situations & plunder; Many of our Lawyers turned against the Sovereign, & amongst them are of the name of Carl residing now in the neighbourhood of New-York. Besides my place of Lawyer I was a Member of two of the Councils of Lausanne, which places I could not obtain without taking the oath of doing every thing in my power for the Security & glory of the Sovereign, & of raising against any thing contrary to it: Of course without ever seeking for a reward, without having ever received the shadow of anything like it, I took all the opportunities in my power to crush the raising Clubs of Jacobines & through my intelligences the Plans of many were baffled.
When General Montesquiou invaded Savoy the Baron D’Erlach embarked 1600 men for the assistance of Geneva, I begged to be taken as a Volunteer with a Commission inferior to the one I had in the Militia to be the more sure of being employed;—& to keep good order in the Company I was an officer of, I spent all the money I could spare.—The Swiss thinking this step of theirs was too forward, a part of opposition rose in the Senate of Bern who sent an old Gentleman named Frishing to counterbalance General’s De Wattevilles spirits against the French: Some of our Officers whose disaffection was known were entrusted all the advantageous places that could be disposed of in that Body of Troops, & little notice was taken of the most affectionate subjects because they being looked upon as too candid, to honest to change side, it did answer a political purpose to make a toy of them in hopes to bring back the opposite ones.—General Montesquiou proposed to the Geneva People to make a treaty, & the Swiss urged them to try to extricate themselves by complying, which being done our Troops quitted that City, & little time after our departure the Rabble of Geneva got hold of the most respectable Citizens which they set about murdering with the refined cruelty of a trial by Courte of Justice. The Council of Bern sent a Courier with a letter to the Mobb begging to spare their victims in spite of which assistance 25 were shot. Orders were sent by our Sovereign not to let any one of those Ruffians come within our Territory, but those who did not care for that were left to pass unmolested. The Governors of our Towns had orders to shew great mildness, & even kindness to the well known Democrats & this Political step was taken with so little dexterity that great many perceived it.—The French Patriots were allowed to carry away our Cattle & other victuals we were in want of:—Every battle they won, every head that was cut of in France was a subject of entertainment in most of our Societies, amongst which People of the highest rank who thought these were means by which their Rents in the French fund should be paid.
Previous to the French Revolution a Nobleman of Lausanne of the name of Constant Lt: Colonel of the Swiss Guard in Holland was broke for military misconduct, & fined to 30000 florins; he was related to the most eminent Families at Lausanne where he was prosecuted for said amount by Mr: May Member of one of the first Families in Bern, & General Major of said Swiss Guard. I was entrusted with the Law-suit, but said Constant having engaged in the Troops of the French Republic the Bern People fearing some consequences of that Law-suit forsook it, & left me exposed to the ressentment of that powerfull Family Constant. Behind the Curtain General May wrote to me that there would be a time when I should feel that such proceedings as mine could not be forgotten; but I received dayly such cuts from my numerous enemies, life grew so uncomfortable to me, I so plainly foresaw that the weak politic of our Sovereign would bring his ruin, that I should fall a useless sacrifice in the first commotion that in the month of May last I took the resolution of quitting Switzerland. The affable reception which the French Emigrants received in our House caused Countess of Des Salles own Sister to the Marshall Count of Rochambeau who commanded the French Troops in the American Revolution to take lodgings at my Brothers House at Lausanne; that Lady offered me a letter of recomandation for her Brother said Marshall in order that I could get one from him for His Excellency General Washington.—I beg Your Excellency to read the enclosed copy of a letter I have directed yesterday to the General after the visit I paid to him on Saturday last.
Besides the pangs of my Situation expressed in my letter the most perplexing part is my being forced to lay under obligations to People in North Carolina whose opinion is opposite to mine I herewith enclose to Your Excellency a Copy of the Certificate I got at my departure from Lausanne the Original with other papers & chiefly my Commission of Officer I leave in the Hands of Mr: Logan Grocer in Philpot Street Federal Point in this City. I have taken lodgings in his House being recomended to him by the Captain of the Vessel I came in; he is a religious, plain worthy man, attached to this Country who has seen a great deal of the world & through whose advice I have been prompted to write to Your Excellency, he will deliver said papers whenever Your Excellency thinks proper to make it known to him that You want them.
The spirit of travelling peculiar to the Swiss has caused me to reside many years in England where I have learnt a little the language, my mother tongue is the French. If in the present critical situation of affairs Your Excellency thinks my person any-ways usefull to the United States you’ll find me faithfull in every respect. I am not interested,  only to be kept above wants by honest occupation, & ure of a protection equal to my services. If not  I may be brought to I shall have my heart at .
Some disputes I have been a witness of at Wilmington relating to a Parson wandering to collect Negroes & preach artfull Sermons to them, have made me think that there is not much security for honest People, which is one more reason for me to quit the place where I must now return to save expence.
At any rate I rely enough upon Your Excellency’s grandeur d’ame & generosity to flatter myself that if You grant me no protection I shall be no ways exposed by my writing to You.
I am well known to Mr: London, Mr: Mutter, creditable Scotch Gentlemen at Wilmington to whom I would refer for a character. My direction Mr: Fevot at Wilmington North Carolina.
I have the honour to be with greatest respect Right Honored Sir / Your most obedient / most humble servant

Fevot